PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/954,573
Filing Date: 16 Apr 2018
Appellant(s): Postrel, Richard



__________________
George Jones
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 September 2021 (2) Response to Argument
Independent claim 35 indicates that it is a method for treating cancer comprising administering to a host an engineered influenza virus made or selected by an unspecified method, wherein the engineered influenza virus has increased binding to cancer cells at increased temperature and decreased pH, compared to a wild type influenza virus.  The central dispute between the Office and the appellant is the unspecified method of making or selecting the engineered influenza virus, requiring the engineered influenza virus has increased binding to cancer cells at increased temperature and decreased pH.  The applicant specifies the functionality of the resulting engineered influenza virus.  The applicant alleges that the current specification and its references to knowledge of a person having skill in the art are sufficient to enable directed evolution of a wild type influenza virus into an influenza virus having increased binding to cancer cells at an increased temperature and at a decreased pH.  However, the examiner concluded that the balance of evidence suggests there is insufficient evidence to support the appellant’s view.
The facts of the current loggerhead are as follows: The record has established and the appellant has accepted that no working examples exist for practicing a method of creating such an engineered influenza virus. The record has established and the appellant has accepted that the current specification does not provide any structures which have the required functionality.  No information disclosure statements were provided; this is especially important because there is no guidance in the specification 

The Totality of Reasoning Supporting this Rejection is Erroneous.
	This section touches on several topics. 
In the first argument, the appellant tries to discredit the use of the Kabiljo reference in the Lack of Enablement rejection.  The appellant suggests that Kabiljo is not practicing the claimed method and therefore cannot be credibly used in a lack of enablement rejection.  The appellant indicates that he will elaborate on the weaknesses of Kabiljo in the later section of the Brief entitled The Examiner is Uncertain. Therefore, without any particular argument presented in this section regarding Kabiljo, the examiner will defer his response to the section below entitled The Examiner is Uncertain.
The appellant next quotes a passage from the Advisory Action (filed 27 September 2021) regarding lack of specifics in the specification required to engineer or screen for mutant influenza viruses with increased binding under conditions of elevated 

Not All Claims Feature Apoptosis
	The appellant indicates that because independent claim 35 does not recite “apoptosis” that this and other claims which do not recite that literal word, may be allowable, if the PTAB affirms the examiner’s rejection narrowly over embodiments reciting apoptosis.  The examiner notes that independent claim 36 recites “said 

The Applied Art Shows Skill and Understanding of Multiple Cell Pathways and Ways to Emphasize Selected Actions

	The appellant suggests that Kabiljo provides a clear understanding of the life cycle of influenza virus and the examiner’s allegation that Kabiljo supports unpredictability requires “denial of a belief in cause and effect and ignorance of principles of evolution.”  In the Advisory action, the examiner contrasted the nearest post-filing art which discussed altering the surface proteins of influenza and the effect of these surface protein mutations on apoptosis in the life cycle of influenza.  At very least, the Kabiljo reference provides evidence that modifying the surface proteins of influenza virus have complex effects on the cancer cells it infects.  Even Kabiljo, the most relevant art the examiner could find, does not provide a predicable path for developing influenza viruses having been engineered based upon cell-binding linked to pH and temperature.   
If the complexity of the linkage between apoptosis and mutant influenza proteins PB1-F2, NS1, M1, M2, HA, NP, NS2, NEP, PB1, PB2 and NA, is clear to Kabiljo, the examiner asks himself if any of that is relevant to influenza virus proteins mutated in response to culture assays with increased temperature and decreased pH.  The examiner has not been able to find prior art that is applicable to the limitations of the current claims, implicitly requiring a method of mutating influenza virus and screening influenza binding affinity based upon temperature and pH.  However, even if Kabiljo is insufficient show a lack of enablement, the examiner proposes that the appellant exaggerates its relevance to enable the claimed invention.  There is no mention of pH or temperature in Kabiljo’s efforts to tease out the effects of mutations on the influenza surface proteins.  Kabiljo does not describe making mutations of the influenza surface proteins, based upon the effects of pH and temperature on cell binding. Perhaps Kabiljo 
The appellant argues that “not all claims in the instant application require apoptotic cell death…[and] multiple paths involved in such death are known in the art” (Brief, page 11).  As stated above, the examiner proposed Kabiljo because the dependent claims and specification indicate the claimed engineered influenza virus induces apoptosis.  Apoptosis is clearly within the scope of the claims, including independent claim 35 and is a relevant embodiment for comparison of related art to the recited claims. Further, the examiner submitted Kabiljo as relevant because Kabiljo was trying to engineer influenza surface proteins that affect cancer cell killing.  Therefore, Kabiljo seemed to be close to the claimed invention except Kabiljo is silent regarding pH and temperature and is silent about increased binding compared to wild type influenza based upon pH and temperature.   The examiner, again, passes this issue to PTAB to consider the relevance of Kabiljo.

The Examiner is Uncertain
	The appellant states: “Appellant respectfully requests that this Board
discard the Examiner's mistaken application of patent law. Appellant is not aware of any patent statute that requires rejection when the Examiner is unsure whether a teaching in the art suggests unpredictability.”  The examiner states, unequivocally, that the Office is 
treatment. Still, their immuno-stimulatory properties do not always result in the expected potent anti-cancer effect.” (Kabiljo, page 6, col.2, Arming oncolytic influenza viruses to enhance immunogenicity section).  Because of the early stage of development of this 

Related Art Differs from the Claimed Invention
	The appellant alleges that Kabiljo is not relevant to a lack of enablement rejection because there are passages, including some cited by the examiner in prior actions, that are not particularly suited to the problem at hand.  The examiner accepts that Kabiljo does not practice the claimed invention.  The examiner has explained, above, why he found Kabiljo relevant to the lack of enablement rejection.  Perhaps not all citations by the examiner during prosecution are immediately relevant to the claimed invention.  That is a decision for the PTAB.  The examiner accepts that evolution promotes the “survival of the fittest” virus in certain assays and does not dispute that much general knowledge is known in the field of directed evolution.  The examiner has explained his reasoning for including Kabiljo and has reiterated the deficiencies of the knowledge provided in the prior art, the lack of working examples, the lack of specific assays and structures in specification, etc.
The examiner looks forward to the PTAB decision.  The examiner also hopes for clarification whether the prophetic examples resting on broad knowledge of skill in the art is sufficient to enable a specific claim element requiring selecting or engineering said influenza virus to increase binding compared with a common influenza virus at an increased H+ concentration and increased temperature.  

Footnotes:
Claim 48 contains two sentences.  This would need to be amended, if PTAB reverses the examiner.

The appellant at page 14 of Brief recites, “Dartminian theory.”  The Office presumes this phrase to be a typographical error of “Darwinian theory.”

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT LONG/Primary Examiner, Art Unit 1633                     
                                                                                                                                                                                   Conferees:

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633      

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”